UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Criminal Action No.03-0248

V~ (CKK)
SEAN BELL F l L E D
Defendant. JAN 1 1 2010
NANCYM
u_“s'_%‘is“¥§.'§l‘§€l‘&'¥‘°"""
ORDER

This Court has received a Report and Recommendation dated December 28, 2009, for the
above-captioned case from Magistrate Judge John M. Facciola. No objections to the Magistrate
Judge’s Report and Recommendation have been received by the Court.

Accordingly, it is this  day of January, 20lO,

ORDERED that the Report and Recommendation filed on December 28, 20()9, in the
above-captioned case is ADOPTED, by which Defendant’s supervised release has been extended
and no action taken pending a supplemental Report and Recommendation to be filed by

Magistrate Judge John Facciola in March 2010.

CYA> \/AL
\ ' l;isZF/{
COLLEEN KOLLAR-KOTELLY
United States District Judge

m